NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     NOV 23 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 15-30033

              Plaintiff - Appellee,              D.C. No. 1:14-cr-00027-SPW

    v.
                                                 MEMORANDUM*
 EUGENIA ANN ROWLAND,

              Defendant - Appellant.

                     Appeal from the United States District Court
                             for the District of Montana
                      Susan P. Watters, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

         Eugenia Ann Rowland appeals from the district court’s judgment and

challenges the 264-month sentence imposed following her guilty-plea conviction

for second degree murder, in violation of 18 U.S.C. § 1111(a). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Rowland contends that the district court erred by applying an obstruction of

justice enhancement under U.S.S.G. § 3C1.1 because her false statements to law

enforcement did not impede the discovery of the victim’s body and, therefore,

were not material. We review de novo the district court's application of an

enhancement under section 3C1.1. See United States v. Manning, 704 F.3d 584,

585 (9th Cir. 2012) (per curiam). It is undisputed that Rowland falsely told law

enforcement that, on the night that the victim was last seen alive, Rowland

witnessed the victim depart in a vehicle with an unknown male. Testimony

presented at the sentencing hearing established that Rowland’s false statements

impeded the investigation of the offense, even if they did not prevent or delay the

discovery of the body. Contrary to Rowland’s contention, the district court

properly applied the enhancement. See U.S.S.G. § 3C1.1 cmt. n.4(G); Manning,
704 F.3d at 587 (“concoct[ing] a story” may be treated as an obstruction of

justice).

       AFFIRMED.




                                          2                                   15-30033